Title: From George Washington to Wakelin Welch, 15 November 1786
From: Washington, George
To: Welch, Wakelin



Sir,
M[oun]t Vernon 15th Novr 1786

I take the liberty of giving you the trouble of forwarding the enclosed letters to their addresses. I have again requested the favor of Mr Young to send me a few Seeds: the cost may be about Ten pounds, more or less; for the amount of which, & other small matters, (should he think proper to add them) I pray you to honor his Draft.
You would do me a singular favor by engaging the Captain who has charge of the Vessel by which they may be sent, to put them in the Cabbin or steerage. If they go into the hold of the vessel, the destruction of the seeds will be followed by a disappointment which would be of infinitely more importance to me than the cost of them.
Messrs Forrest & Stoddard have ships which pass by my door: so have Messrs Drusina Ridder & Clark. I persuade myself the masters of any of these would so far oblige me as to be attentive to your recommendation of them: Captn Johns of the Potomac Planter I am sure would.
I have a Farmer who was sent to me from Gloucestershire in England by a friend of mine at Bath. He has now written for his wife to come to him, with her children, & to bring with her some

seeds, implements of Husbandry &ca, to this Country. Bristol is their nearest Port, but opportunities from thence to this river rarely happening, I have recommended it to their friend & patron Mr Peacy, to open a correspondence with you, or the House of Messrs Forrest & Stoddard of London, that she may be advised of the sailing of a vessel from that place to this river as a more speedy & certain mode of conveyance; your compliance therein would be very pleasing to me, & very serviceable to an honest, old English farmer. I am &c. &c.

G: Washington

